Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.138 Page 1 of 23




                                                       Feb 18 2020

                                                         s/ ArianaF
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.139 Page 2 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.140 Page 3 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.141 Page 4 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.142 Page 5 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.143 Page 6 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.144 Page 7 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.145 Page 8 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.146 Page 9 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.147 Page 10 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.148 Page 11 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.149 Page 12 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.150 Page 13 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.151 Page 14 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.152 Page 15 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.153 Page 16 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.154 Page 17 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.155 Page 18 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.156 Page 19 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.157 Page 20 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.158 Page 21 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.159 Page 22 of 23
Case 3:19-cv-00363-CAB-JLB Document 23 Filed 02/18/20 PageID.160 Page 23 of 23
